ALLOWANCE
Allowable Subject Matter
Claims 1-5, 8-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference, Google (as explained in the office action mailed on 1/22/2020) discloses the claimed invention in a similar processing method.
However, given the amended limitations, Google and the prior art fails to show:
wherein the instructing includes flow rate capacity of the water resource.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CARLOS E. GARCIA
Primary Examiner
Art Unit 2688

/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/11/2021